Citation Nr: 1620823	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include major depressive disorder, schizophrenia, and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for headaches.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hand disorder.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, PTSD, mood disorder, and anxiety disorder. 

6.  Entitlement to service connection for headaches, to include as due to a psychiatric disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in a March 2016 video conference Board hearing, the transcript of which is included in the record.

As discussed in detail below, the Board is reopening the claim for service connection for a psychiatric disorder, to include major depressive disorder, schizophrenia, and PTSD.  A review of the evidence of record shows that another 
psychiatric disorder (anxiety disorder) has been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (anxiety disorder), the Board has recharacterized the claim as reflected on the title page.

In a November 2013 correspondence, the Veteran's previous representative of record notified the RO that he was no longer representing the Veteran in his appeal.  In a following letter, the RO removed the Veteran's former representative in all matters before VA.  The Veteran has not appointed another representative.  As such, the Veteran is self-represented.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for headaches, to include as due to a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied reopening the claims for service connection for major depressive disorder, PTSD, headaches, and a bilateral foot disorder, and denied service connection for schizophrenia and for a bilateral hand disorder; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and service connection for headaches.

3.  The evidence received since the December 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for a bilateral hand or bilateral foot disorder.
4.  The Veteran has a currently diagnosed psychiatric disorder, to include anxiety disorder.

5.  The evidence is in equipoise as to whether the Veteran's diagnosed anxiety disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied reopening the claim for service connection for major depressive disorder, PTSD, headaches, and a bilateral foot disorder, and denied service connection for schizophrenia and a bilateral hand disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the December 2005 rating decision is new and material; the claim for service connection for a psychiatric disorder, to include major depressive disorder, schizophrenia, and PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The evidence received subsequent to the December 2005 rating decision is new and material; the claim for service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

4.  The evidence received subsequent to the December 2005 rating decision is not new and material; the claim for service connection for a bilateral hand disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

5.  The evidence received subsequent to the December 2005 rating decision is not new and material; the claim for service connection for a bilateral foot disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The October 2009 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claims and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and the Veteran's statements, to include the March 2016 Board hearing testimony have been obtained and associated with the claims file.  The Veteran was also afforded a VA psychiatric examination in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and is adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service stressor events, and provided a complete rationale for the opinion stated. 

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion for his bilateral hand or foot disorder because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2015).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 
A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Psychiatric Disorder
and Service Connection for Headaches

In a December 2005 rating decision, the RO denied reopening the claim for service connection for major depressive disorder, PTSD, headaches, and initially denied service connection for schizophrenia.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the December 2005 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the December 2005 rating decision included service treatment records, VA treatment record from July 2004 to August 2005, and the Veteran's statements regarding the claimed disorders. 

In support of the current application to reopen service connection for a psychiatric disorder, the new evidence associated with the record since the December 2005 rating decision includes, in pertinent part, a January 2013 VA psychiatric examination report.  This report discussed the Veteran's current psychiatric symptoms, his claimed in-service stressor events, and diagnosed the Veteran with psychiatric disorders, including a mood disorder and anxiety disorder.  The examination report also contains a nexus opinion regarding the etiology of the Veteran's psychiatric disorders.  Further, the January 2013 VA examiner indicated that the Veteran's "headaches could have been anxiety related." 

After a review of all the evidence of record, lay and medical, the Board finds that the newly obtained January 2013 VA psychiatric examination report is new and material as it relates to an unestablished fact (new diagnoses and nexus opinion) necessary to substantiate the claim for service connection for a psychiatric disorder.  The January 2013 examination report also suggests that the Veteran's headaches could be related to his anxiety disorder.

Accordingly, the evidence is new and material, and the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, and PTSD is reopened.  The claim for service connection for headaches is also reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Analysis for New and Material Evidence for 
Bilateral Hand and Bilateral Foot Disorders

In the December 2005 rating decision, the RO denied reopening the claim for service connection for a bilateral foot disorder and initially denied service connection for a bilateral hand disorder.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the December 2005 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran's claims for service connection for a bilateral hand and bilateral foot disorder were previously denied for a lack of evidence showing a diagnosed disability.  See March 1992 and December 2005 rating decisions.  The evidence of record at the time of the December 2005 rating decision included service treatment records, VA treatment record from July 2004 to August 2005, and the Veteran's statements.

The evidence received since the December 2005 denial includes VA treatment records from July 2004 to September 2013, a January 2013 VA psychiatric examination, and the Veteran's lay statements, to include his March 2016 Board hearing testimony regarding the claimed disorders.  The Board finds that this additional evidence does not address the unestablished facts as to whether the Veteran has a currently diagnosed bilateral hand and/or foot disability.

The Veteran continues to contend he has a bilateral hand and foot disability.  During the March 2016 Board hearing, the Veteran stated that he has "fungus" in his toenails and has difficulty walking.  He denied receiving any treatment for his feet.  Regarding his hands, the Veteran testified that they were "pretty good."  He did not report any symptoms regarding his purported hand disorder.  Moreover, a review of the newly submitted evidence since the December 2005 rating decision fails to show any complaints, diagnoses, or treatment for a hand and foot disorder. 

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection for a bilateral hand and bilateral foot disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's psychiatric disorders are not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder that is related to service in the Republic of Vietnam.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran has a psychiatric disorder that is related to service.

Service treatment records are negative for complaints, diagnoses, or treatment for a psychiatric disorder.  In a March 1975 report of medical history, completed at service separation, a clinical psychiatric evaluation was normal.  Further, in a March 1975 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having depression or nervous trouble.  The Board finds that this evidence weighs against the Veteran's claim that a psychiatric disorder was incurred in service. 

Post-service VA treatment records reflect complaints of anxiety and depression.  For example, in an October 2011 VA mental health treatment record, the Veteran reported ongoing anxiety related to flashbacks and nightmares.  See also November 2011 VA treatment record (where the Veteran reported excessive anxiety and worry, difficulty controlling the worry, restlessness, irritability, and racing thoughts).

Weighing in favor of the Veteran's claim is a January 2013 VA psychiatric examination.  During the evaluation, the Veteran reported that, while in Vietnam, he feared for his life and lost many friends.  The Veteran reported symptoms of depression, intrusive thoughts, and anxiety, which he attributed to his experiences in Vietnam.  The examiner diagnosed the Veteran with mood disorder, cannabis abuse, and anxiety disorder.  

After a review of the claims file, an interview with the Veteran, and a psychiatric examination, the January 2013 VA examiner stated that the Veteran did report some anxiety symptoms which he attributed to his experiences in Vietnam, but he did not meet criteria for a diagnosis of PTSD.  It was noted that the Veteran had been assessed in the Trauma Recovery Program at the VA and was not diagnosed with PTSD nor was he diagnosed with PTSD in his early admissions.  In medical record in April 1992, it was noted that "he was not investigated for PTSD although he claims severe incapacitating headaches since Vietnam and his mind goes blank." Therefore, the examiner stated that, "giving the veteran the benefit of a doubt as the headaches could have been anxiety related as the veteran reported being very scared in Vietnam and given that he reports some re-experiencing and increased arousal symptoms, it is at least as likely as not that his Anxiety Disorder NOS is a result of his military experiences."  The Veteran's Mood Disorder, however, was noted to be unrelated to service.  

The Board finds the January 2013 to be probative evidence as to whether the Veteran's anxiety disorder is related to service.  The examiner reviewed the claims file, interviewed the Veteran, performed psychiatric testing, provided a diagnosis, and rendered an opinion supported by a well-reasoned rationale.  As such, the Board finds that the January 2013 VA medical opinion weighs in favor of the Veteran's claim for service connection.   

For these reasons, the Board finds that the weight of the competent and probative evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed psychiatric disorder (anxiety disorder) is related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include major depressive disorder, schizophrenia, and PTSD, is reopened. 

New and material evidence having been received, the claim for service connection for headaches is reopened.  

New and material evidence not having been added to the record, the claim for service connection for a bilateral hand disorder is not reopened; and the claim is denied.
New and material evidence not having been added to the record, the claim for service connection for a bilateral foot disorder is not reopened; and the claim is denied. 

Service connection for anxiety disorder, is granted.


REMAND

Headache Disorder (Reopened) 

The Veteran claims that his headaches are related to service.  The evidence also suggests that the Veteran's headaches may be secondary to a psychiatric disorder.

Specifically, the January 2013 VA examination report indicated that the Veteran claimed headaches since Vietnam and that his "mind goes blank."  The examiner stated that the Veteran's headaches "could have been" anxiety related as the Veteran reported being very scared in Vietnam and had symptoms of re-experiencing and increased arousal.  

The Board finds the January 2013 VA examiner's statement that the Veteran's headaches "could have been" related to his anxiety disorder to be speculative, general, and inconclusive in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In other words, the January 2013 VA examiner's statement suggests only mere possibility, not probability, and cannot serve to adjudicate the Veteran's claim.  As such, the Board finds that a supplemental medical opinion is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Afford the Veteran an opportunity to attend an appropriate VA examination to assess the nature and etiology of the Veteran's claimed headaches. The claims file, to include a copy of this Remand, must be provided to the examiner.  The examiner is asked to provide opinions as to the following questions:

a) Is it at least as likely as not (at least a 50 percent or greater probability) that the Veteran suffers from a chronic headache disability? Why or why not?

b) If the answer to the above question is affirmative, is it at least as likely as not that the Veteran's headaches are proximately due to, the result of, or aggravated by, his service-connected anxiety disorder?    

(Note: The examiner is directed that "aggravation " is defined as a permanent increase in the severity of the underlying disability beyond its natural progression).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the claim should be readjudicated on the merits.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


